J-S29001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: L.C.L., A MINOR               IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA



APPEAL OF: M.Z., MOTHER
                                                      No. 3516 EDA 2016


                Appeal from the Order Entered October 14, 2016
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000424-2016,
                            CP-51-DP-0000998-2015


BEFORE: LAZARUS, J., SOLANO, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                               FILED May 19, 2017

        M.Z. (“Mother”) appeals from the order, entered in the Court of

Common Pleas of Philadelphia County, terminating her parental rights to her

child, L.C.L. (“Child”), (DOB 1/15).1 After review, we affirm.

        Mother had been involved with the Department of Human Services

(DHS) since 2012, when Child Protective Services reported the near-fatal

abuse of Child’s half-sister, C.H. (2 years old), who suffered a severed spine,

as well as bruising and abrasions of various ages, and the eye injuries and

fractured shoulder of Child’s other half-sister, E.H (3 years old). Both C.H.

and E.H. were placed in foster care.

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
 Father’s rights were also terminated. See Order, 10/14/16. His appeal is
not before us.
J-S29001-17



      On July 22, 2013, Mother pled guilty to aggravated assault (F1) as to

C.H., and endangering the welfare of a child as to E.H; she served eighteen

months in prison.   Child was born in January 2015; Mother neglected to

inform DHS of Child’s birth, and DHS became aware only as a result of a

routine visit. DHS obtained an order of protective custody and, on April 20,

2015, following a shelter care hearing, the court lifted the protective order

and ordered temporary commitment to DHS. The court granted Mother and

Father supervised weekly visits and referred Mother to Behavior Health

Services.

      In May 2015, the court adjudicated Child dependent; the court also

made a finding of aggravated circumstances against Mother based on her

conviction of felony aggravated assault against C.H.        On September 11,

2015, Mother voluntarily relinquished her rights to C.H. and E.H.

      On May 12, 2016, DHS filed a petition to terminate Mother’s parental

rights and a petition to change Child’s permanency goal to adoption.     The

court held hearings on June 24, 2016 and October 14, 2016. DHS presented

the testimony of Dr. Erica Williams from Forensic Mental Health Services,

and the testimony of Clarence Tillman, the DHS Social Work Services

Manager. Mother testified on her own behalf and presented the testimony of

the kinship foster parent, W.R.

      Following the hearing, the court entered an order terminating Mother’s

parental rights to Child, and changing the goal to adoption.          Mother

appealed, and raises the following issues for our review:

                                    -2-
J-S29001-17


         1. Whether the trial court erred and/or abused its discretion
            by terminating the parental rights of Mother, pursuant to
            23 Pa.C.S.A. § 2511(a)(2), where Mother presented
            evidence that she made significant efforts to perform her
            parental duties, attended mental health treatments
            consistently and visited [Child] daily while in care.

         2. Whether the trial court erred and/or abused its discretion
            by terminating the parental rights of Mother, pursuant to
            23 Pa.C.S.A. § 2511(a)(5), where evidence was provided
            to establish that [Child] was removed from the care of
            Mother, however Mother is currently capable of caring for
            [Child] and the conditions that led to removal have been
            remedied.

         3. Whether the trial court erred and/or abused its discretion
            by terminating the parental rights of Mother pursuant to
            23 Pa.C.S.A. § 2511(a)(8) where evidence was presented
            to show that Mother is currently capable of caring for
            [Child] and the conditions that led to removal have been
            remedied.

         4. Whether the trial court erred and/or abused its discretion
            by terminating the parental rights of Mother pursuant to
            23 Pa.C.S.A. § 2511(b) where evidence was presented that
            clearly established that Mother has a parental bond with
            the child that would be detrimental to sever?

Appellant’s Brief, at 7.

      In an appeal from an order terminating parental rights, our scope of

review is comprehensive: We must consider all the evidence presented in

addition to the trial court’s factual findings and legal conclusions. “However,

our standard of review is narrow: we will reverse the trial court’s order only

if we conclude that the trial court abused its discretion, made an error of

law, or lacked competent evidence to support its findings. The trial judge’s

decision is entitled to the same deference as a jury verdict.”    In re L.M.,

923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

                                     -3-
J-S29001-17


       The party seeking the termination of parental rights bears the
       burden of proving that grounds for termination exist by clear and
       convincing evidence. . . . Although this court has stated that
       the standard of review for an appellate court in these matters is
       limited to the determination of whether the trial court’s decree is
       supported by competent evidence, we have also explained that
       the factual findings of the trial court should not be sustained
       where the court has abused its discretion or committed an error
       of law. Thus, absent an abuse of discretion or error of law,
       where the trial court’s findings are supported by competent
       evidence, an appellate court must affirm the trial court even
       though the record could support the opposite result. . . .
       Realizing the significance of such a decision, this Court adheres
       to the view that the trial court is in the best position to
       determine credibility, evaluate the evidence, and make a proper
       ruling.

In re R.I.S., 36 A.3d 567, 572 (Pa. 2016) (citations omitted).

       Mother argues that DHS did not present clear and convincing evidence

to support termination under section 2511(a)(2), (a)(5) or (a)(8). 2 She also

____________________________________________


2
  (a) General rule.--The rights of a parent in regard to a child may be
terminated after a petition filed on any of the following grounds:

       (2) The repeated and continued incapacity, abuse, neglect or
       refusal of the parent has caused the child to be without essential
       parental care, control or subsistence necessary for his physical
       or mental well-being and the conditions and causes of the
       incapacity, abuse, neglect or refusal cannot or will not be
       remedied by the parent.

       (5) The child has been removed from the care of the parent by
       the court or under a voluntary agreement with an agency for a
       period of at least six months, the conditions which led to the
       removal or placement of the child continue to exist, the parent
       cannot or will not remedy those conditions within a reasonable
       period of time, the services or assistance reasonably available to
       the parent are not likely to remedy the conditions which led to
       the removal or placement of the child within a reasonable period
(Footnote Continued Next Page)


                                           -4-
J-S29001-17



argues the court failed to adequately consider the needs and welfare of Child

in concluding that termination was in Child’s best interests under section

2511(b).3

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court, we conclude

that there is no merit to the issues Mother has raised on appeal. The trial

judge, the Honorable Joseph Fernandes, properly disposed of the questions

                       _______________________
(Footnote Continued)

      of time and termination of the parental rights would best serve
      the needs and welfare of the child.

      (8) The child has been removed from the care of the parent by
      the court or under a voluntary agreement with an agency, 12
      months or more have elapsed from the date of removal or
      placement, the conditions which led to the removal or placement
      of the child continue to exist and termination of parental rights
      would best serve the needs and welfare of the child.

23 Pa.C.S.A. §§ 2511(a)(2), (a)(5), (a)(8).
3

          (b) Other considerations.--The court in terminating the
          rights of a parent shall give primary consideration to the
          developmental, physical and emotional needs and welfare
          of the child. The rights of a parent shall not be terminated
          solely on the basis of environmental factors such as
          inadequate housing, furnishings, income, clothing and
          medical care if found to be beyond the control of the
          parent. With respect to any petition filed pursuant to
          subsection (a)(1), (6) or (8), the court shall not consider
          any efforts by the parent to remedy the conditions
          described therein which are first initiated subsequent to
          the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(b).



                                            -5-
J-S29001-17



presented, concluding that: (1) Mother’s only barrier to reunification was her

refusal to acknowledge her role and responsibility in the abuse of her two

other children, which prevented her from remedying the issue and

establishing that she could safely parent Child; (2) Child has been in DHS

custody since April 17, 2015, was placed because Mother was unable to

safely meet Child’s needs, and, despite meeting nearly all of her family

service plan objectives, she “will not present with the capacity to parent”

until she admits her role and works to remedy her conduct; and (3) DHS

met its burden by clear and convincing evidence to prove that terminating

Mother’s parental rights was in the best interest of Child.   See Trial Court

Opinion, 12/21/16, at 4- 9. The trial court’s determination is supported by

competent evidence of record. Accordingly, we affirm on the basis of Judge

Fernandes’ opinion, and we direct the parties to attach a copy of that opinion

in the event of further proceedings.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/19/2017




                                       -6-
                                                                               Circulated 05/11/2017 01:47 PM




                       IN THE COURT OF COMMON PLEAS
                      FOR THE COUNTY OF PHILADELPHIA                                        ~,   .. '
                           FAMILY COURT DIVISION

In the Interest of L.C.L., a Minor                   CP-5 l-DP-0000998-2015
                                                     CP-51-AP-0000424-2016
                                                     FIO: 51-FN-001103-2012            C·


APPEAL OF: M.Z., Mother                             3516 EDA 2016

OPINION

Fernandes, J.:


Appellant M.Z. ("Mother") appeals from the order entered on October 14, 2016, granting the
petition filed by the Philadelphia Department of Human Services ("OHS"), to involuntarily
terminate Mother's parental rights to L.C.L. ("Child") pursuant to the Adoption Act, 23 Pa.C.S.A.
§2511(a)(2), (5), (8) and (b). Claire Leotta, Esq., counsel for Mother, filed a timely Notice of
Appeal with a Statement of Matters Complained of on Appeal pursuant to Rule 1925(b).

Factual and Procedural Background:
The family in this case first became known to DHS on April 7, 2012, when DHS received a report
that one of Child's siblings had been hospitalized for a severed spine injury, another sibling had
serious bruising and bone injuries, and child abuse by Mother was suspected. Several of Child's
siblings were adjudicated dependent and removed from Mother's care. Mother was convicted of
child abuse of two of Child's siblings and imprisoned for some time, but was released in late 2014.
On March 13, 2015, DHS visited Mother's home as part of their work on the case of the siblings.
At this time, DHS first learned that Child - who had been born just three months before - was in
Mother's care. Mother had attempted to conceal Child's birth from OHS. DHS obtained an Order
of Protective Custody for Child on April 17, 2015, and placed him in foster care. Child was
adjudicated dependent on May 7, 2015 and fully conunitted to DHS custody. The trial court found
aggravated circumstances against Mother based on her criminal conviction for child abuse.
Mother signed voluntary relinquishments of her parental rights to Child's siblings on September
11, 2015. At this point the Family Service Plan ("FSP") objectives developed by DHS for Mother
during the siblings' cases were transferred to this case. Over the course of2015 and 2016, Mother


                                           Page 1 of IO
    did not complete her objectives.        On May 12, 2016, DI-IS filed a petition to terminate Mother's
    parental rights to Child.


    At the goal change termination trial on October 14, 2016, 1 Dr. Erica Williams, an expert who
    conducted a Parenting Capacity Evaluation ("PCE") testified. Dr. Williams testified that the
    injuries sustained by Mother's other children were not accidental, and that Mother's proffered
    explanation for the injuries was false. (N.T. 10/14/16, pgs. 18-19). When Dr. Williams
    interviewed Mother, Mother provided yet another explanation of the injuries, but this new
    explanation did not accord with the reported facts. (N.T. 10/14/16, pg. 20). During her interview
    Mother denied that she had abused the other children, though she had admitted her guilt in court
and had served time for the abuse. (N.T. 10/14/16, pgs. 21-22, 30). Mother told Dr. Williams that
she had plead guilty because she wanted to leave jail. (N.T. 10/14/16, pg. 23). Mother is diagnosed
with PTSD, bipolar disorder and depression. (N.T. 10/14/16, pg. 24). Mother's performance on
the PCE indicated intentional deception and invalidated many diagnostic protocols. Dr. Williams
recommended Mother's individual therapy address domestic violence, Mother's incarceration and
Mother's denial of the abuse offenses. (N.T. 10/14/16, pgs. 25-26). Mother's therapy currently
addresses only her PTSD. (N.T. 10/14/16, pgs. 32-33). Mother does not present with the capacity
to parent. She sees the same therapist as Father, and is totally dependent on Father for food and
housing. (N.T. 10/14/16, pgs. 27-28).

The DHS social worker testified that Mother is fully compliant with her FSP objectives, but still
denies the injury to the other children and her own role in it. Mother maintains she was not home
at the time of the injury. (N.T. 10/14/16, pg. 40). Mother plead guilty to child abuse and served
time in prison. (N.T. 10/14/16, pg. 41). Child will soon be moved to a pre-adoptive home with a
kinship foster parent who has adopted his siblings, and it would be in his best interest to be adopted.
(N.T. 10/14/16, pgs. 42-44, 47). Chil~ is bonded with the kinship foster parent, and with his
siblings. (N.T. 10/14/16, pgs. 44-45). Child separates easily from Mother at the end of visits.
(N.T. 10/14/16, pg. 46). Child knows who Mother is, and is happy to see her. (N.T. 10/14/16, pg.
48). Mother visits Child almost every day. (N.T. 10/14/16, pgs. 49, 87).




I   The trial court heard testimony as to Father only at a June 24, 2016 hearing.

                                                       Page 2 of 10
    Mother testified that she told contradictory stories about the other children's injuries in order to
    avoid a child neglect charge. (N.T. 10/14/16, pg. 55). She testified that her guilty plea to the
    criminal abuse charges was not genuine, and she had been tricked into confessing. (N.T. 10/14/16,
    pg. 56).


    The current foster parent, W.R. testified that Child has lived with her for a year, but that she will
not adopt Child. She seeks to return Child to Mother and Father, rather than allow Child to be
placed in a pre-adoptive home with the kinship foster parent. (N.T. I 0/14/16, pgs. 70, 81). Mother
is supposed to have visits with Child five times a week in foster parent's home, but foster parent
provides visits almost seven days each week. (N.T. 10/14/16, pgs. 71, 87). Foster parent only
allows the kinship foster parent to visit child when parents are present in her home. (N.T. 10/14/16,
pg. 86). Child asks for Mother and has a good relationship with her. (N.T. 10/14/16, pgs. 73, 75).
However, Child has a hard time separating from the kinship foster parent. Child cries and cries in
his sleep. (N.T. 10/14/16, pg. 77).


The trial court reiterated that it had found aggravated circumstances against Mother earlier in the
life of the case. (N.T. 10/14/16, pg. 89). Following argument, the trial court then terminated
Mother's parental rights to Child under 23 Pa.C.S.A. §251 l(a)(l), (2), (5), (8) and (b), and changed
his permanency goal to adoption.2 On November 10, 2016, Mother filed this appeal.


Discussion:
On appeal, Mother alleges that the trial court erred or abused its discretion by:
       1. Entering an order on October 14, 2016 involuntarily terminating the parental rights of
            Mother and changing Child's goal to adoption. More specifically, the trial court abused its
            discretion as substantial, sufficient and credible evidence was presented at the time of trial
            which would have substantiated denying the petition for goal change termination.                        DHS
            failed to meet its burden for termination by clear and convincing evidence under 23
            Pa.C.S.A. §251 l(a)(l), (2), (5) and (8) because Mother presented evidence that she met
           most of her goals.




2   The trial court also terminated Father's parental rights on the same dale. Father has also appealed.   See In the
Interest o(L.C.L., 3556 EDA 2016.

                                                       Page 3 of 10
       2. Terminating the parental rights of Mother and changing the goal to adoption, pursuant to
          23 Pa.C.S.A. §251 l(b) where DHS failed to prove by clear and convincing evidence that
          involuntarily terminating Mother's parental rights best served the emotional needs and
          welfare of Child. Evidence was presented that Child has a parental bond with Mother and
          termination would cause irreparable harm to Child.


 Mother has appealed the involuntary termination of her parental rights under 23 Pa.C.S.A.
 §2511 (a)(l ), but the trial court did not terminate under this section. This opinion will only address
 the sections under which Mother's parental rights were actually terminated. (N.T. 10/14/16, pg.
97).


The trial court terminated Mother's parental rights under 23 Pa.C.S.A. §25 l l(a)(2). This section
of the Adoption Act includes, as a ground for involuntary termination of parental rights, the
repeated and continued incapacity, abuse, neglect or refusal of the parent that causes the child to
be without essential parental care, control or subsistence necessary for his physical or mental well-
being; and the conditions and causes of the incapacity, abuse, neglect or refusal cannot or will not
be remedied by the parent. This ground is not limited to affirmative misconduct. It may include
acts of refusal to perform parental duties, but focuses more specifically on the needs of the child.
Adoption ofC.A. W, 683 A.2d 911, 914 (Pa. Super. 1996).

Mother's only outstanding barrier to reunification was acknowledging her role in the abuse of her
other children, so that she can remedy the issue and parent Child safely. (N.T. 10/14/16, pgs. 35-
36). The PCE reconunended, and Dr. Williams testified, that Mother's individual therapy should
address domestic violence, Mother's incarceration and Mother's denial of the child abuse offenses.
(N.T. 10/14/16, pgs. 25-26). At the time of the PCE, Mother saw the same therapist as Father -
an unacceptable conflict of interest. That therapist only addressed Mother's PTSD, not her role in
the child abuse of the other siblings.   (N.T. 10/14/16, pgs. 27-28, 32-33). Mother subsequently
changed therapists, but this new therapist has structured therapy to avoid forcing Mother to deal
with the child abuse issue directly. (N.T. 10/14/16, pg. 59). This has permitted Mother to remain
in denial about the child abuse that she plead guilty to, resulting in time in prison. (N. T. 10/14/16,
pgs. 18-22, 30). Mother is still in denial, testifying at trial that she was tricked into confessing,
that the child abuse did not occur and that she confessed in order to avoid jail time. (N.T. 10/14/16,


                                             Page 4 of 10
 pgs. 18-23, 30, 40, 56). Until Mother addresses the child abuse directly, admits her role and works
 to remedy her conduct, she will not present with the capacity to parent. (N.T. 10/14/16, pgs. 27-
 28). Mother has never admitted her role in the child abuse of the other siblings. Child needs a
 safe and permanent home, which Mother cannot provide. Even after a guilty plea on criminal child
 abuse charges, Mother has demonstrated that she is unwilling to remedy the causes of her
 incapacity to parent in order to provide Child with essential parental care, control or subsistence
 necessary for his physical and mental well-being,    Mother refuses to admit her role in the severe
child abuse suffered by Child's siblings in order to parent Child safely. Termination under this
section was also proper.


Mother also appeals the trial court's termination of parental rights under 23 Pa.C.S.A. §2511 (a)(5),
which permits termination when a child was removed, by court or voluntary agreement, and placed
with an agency if, for at least six months, the conditions which led to the placement of the child
continue to exist, the parent cannot or will not remedy those conditions within a reasonable period
of time, the services reasonably available to the parent are not likely to remedy the conditions
leading to placement, and termination best serves the child's needs and welfare, DHS, as a child
and youth agency, cannot be required to extend services beyond the period of time deemed as
reasonable by the legislature or be subjected to herculean efforts, A child's life cannot be put on
hold in hope that the parent will summon the ability to handle the responsibilities of parenting. In
re J.T., 817 A.2d 509 (Pa. Super. 2001). As a consequence, Pennsylvania's Superior Court has
recognized that a child's needs and welfare require agencies to work toward termination of parental
rights when a child has been placed in foster care beyond reasonable temporal limits and after
reasonable efforts for reunification have been made by the agency, which have been ineffective.
This process should be completed within eighteen months. In re N W'., 851 A.2d 508 (Pa. Super.
2004).


Child in this case has been in DHS custody since April 17, 2015, when DHS first learned that
Child had been born. Child was placed because Mother was unable to safely meet his needs as a
parent. Throughout the life of this case, DHS developed appropriate FSP objectives for Mother
and made the appropriate referrals,    In fact, Mother completed nearly all of her FSP objectives.
(N.T. 10/14/16, pg. 40). Mother's only outstanding barrier to reunification was acknowledging
her role in the abuse of her other children, so that she can remedy the issue and parent Child safely.

                                             Page 5 of 10
(N.T. 10/14/16, pgs. 35-36). The PCE recommended, and Dr. Williams testified, that Mother's
individual therapy should address domestic violence, Mother's incarceration and Mother's denial
of the abuse offenses. (N.T. 10/14/16, pgs. 25-26). At the time of the PCE, Mother saw the same
therapist as Father - an unacceptable conflict of interest. That therapist only addressed Mother's
PTSD, not her role in the abuse. (N.T. 10/14/16, pgs. 27-28, 32-33). Mother subsequently changed
therapists, but this new therapist has structured therapy to avoid forcing Mother to deal with the
child abuse issue directly. (N.T. 10/14/16, pg. 59). This has permitted Mother to remain in denial
about the child abuse that she plead guilty to, resulting in time in prison. (N.T. 10/14/16, pgs. 21-
22, 30). Mother is still in denial, testifying at trial that she was tricked into confessing, that the
abuse did not occur and that she confessed in order to avoid jail time. (N.T. 10/14/16, pgs. 18-23,
30, 40, 56). Until Mother addresses the child abuse directly, admits her role and works to remedy
her conduct, she will not present with the capacity to parent. (N.T. 10/14/16, pgs. 27-28). DHS
made reasonable efforts in this case, but Mother's lack of progress in mental health therapy has
meant that they were unavailing. Mother continues to deny that she had caused severe child abuse
to Child's siblings, and has not even begun addressing it in therapy. Mother will not be able to
remedy the causes of her incapacity within a reasonable time. Child needs pennanency, which
Mother cannot provide. Throughout his time in DHS care, Child has been placed with the foster
parent and has had consistent contact with the kinship foster parent and his siblings, who live in
the kinship foster parent's home. Foster parent is not an adoption resource, so Child will be moved
to the kinship foster parent's home, which is a pre-adoptive home.· (N.T. 10/14/16, pgs. 42-44, 47,
70, 81). Child is bonded with the kinship foster parent, and with his siblings. (N.T. 10/14/16, pgs.
44-45). Child knows who Mother is, and is happy to see her when she visits almost every day, but
separates easily from her when she leaves. (N.T. 10/14/16, pg. 46-49). However, Child has a hard
time separating from the kinship foster parent. Child cries and cries in his sleep. (N.T. 10/14/16,
pg. 77). Kinship foster parent also visits, but the current foster parent makes it a requirement for
parents to be present when she does. The current foster parent wants Child to go back to the
biological parents and not the kinship foster parent. (N.T. 10/14/16, pgs. 81, 86). It is in Child's
best interest to terminate Mother's parental rights so he may be adopted. (N.T. 10/14/16, pgs. 42-
44, 47). As a result, the trial court found that termination of Mother's parental rights was in the
best interest of Child for his physical, intellectual, moral and spiritual well-being.   Because the




                                            Page 6 of 10
 trial court made these determinations on the basis of clear and convincing evidence, termination
 under this section was also proper.


 The trial court also terminated Mother's parental rights under 23 Pa.C.S.A. §2511 (a)(8), which
 permits termination when:
         The child has been removed from the care of the parent by the court or under a voluntary
         agreement with an agency, 12 months or more have elapsed from the date of removal or
         placement, the conditions which led to the removal or placement of the child continue to
         exist and termination of parental rights would best serve the needs and welfare of the child.

 This section does not require the court to evaluate a parent's willingness or ability to remedy the
 conditions which initially caused placement or the availability or efficacy of DI-IS services offered
 to the parent, only the present state of the conditions. In re: Adoption o(K.J., 938 A.2d 1128, 1133
 (Pa. Super. 2009).    The party seeking termination must also prove by clear and convincing
evidence that the termination is in the best interest of the child. The best interest of the child is
determined after consideration of the needs and v. 1elfare of the child such as love, comfort, security
and stability. In re Bowman, A.2d 217 (Pa. Super. 1994). See also In re Adoption o(T.T.B., 835
A.2d 387, 397 (Pa. Super. 2003).


Child in this case has been in DI-IS custody since April 17, 2015, sixteen months at the time of the
trial. He was placed because Mother was unable to parent safely. Mother's remaining barrier to
being able to parent was squarely addressing the seriousness of the abuse suffered by her other
children, and dealing with her own role in the abuse.       (N.T. 10/14/16, pgs. 35-36).     The PCE
recommended,     and Dr. 'Williams testified, that Mother's      individual therapy should address
domestic violence, Mother's incarceration and Mother's denial of the abuse offenses.             (N.T.
10/14/16, pgs. 25-26).    At the time of the PCE, Mother saw the same therapist as Father - an
unacceptable conflict of interest. That therapist only addressed Mother's PTSD, not her role in
the abuse. (N.T. 10/14/16, pgs. 27-28, 32-3 3). Mother subsequently changed therapists, but this
new therapist has structured therapy to avoid forcing Mother to deal with the abuse issue directly.
(N.T. 10/14/16, pg. 59). This has permitted Mother to remain in denial about the child abuse that
she plead guilty to, resulting in time in prison. (N.T. I 0/14/16, pgs. 21-22, 30). Mother is still in
denial, testifying at trial that she was tricked into confessing, that the abuse did not occur and that
she confessed in order to avoid jail time. (N.T. 10/14/16, pgs. 18-23, 30, 40, 56). Until Mother


                                             Page 7 of 10
 addresses the child abuse directly, admits her role and works to remedy her conduct, she will not
present with the capacity to parent safely. (N.T. 10/14/16, pgs. 27-28). Mother still vehemently
denies any role in the abuse. The conditions which led to removal still exist. Child is being moved
 to kinship foster parent's home, since she is an adoptive resource. (N.T. 10/14/16, pgs. 42-44, 47,
70, 81). Child is bonded with kinship foster parent, and with his siblings, who live in the home.
(N.T. 10/14/16, pgs. 44-45). Child knows who Mother is, and is happy to see her when she visits
almost every day, but separates easily from her when she leaves. (N.T. 10/14/16, pg. 46-49).
However, Child has a hard time separating from the kinship foster parent. (N. T. 10/14/16, pg. 77).
It is in Child's best interest to terminate Mother's parental rights so that Child may be adopted.
(N.T. 10/14/16, pgs. 42-44, 47). Child needs a safe, permanent home. Mother is not ready, willing
or able as of today to parent Child safely full-time.       The testimony of DHS witnesses was
unwavering and credible.     Because the record contains clear and convincing evidence, the trial
court did not abuse its discretion and termination under this section was also proper.


After a finding of any grounds for termination under Section (a), the court must, under 23
Pa.C.S.A. §2511 (b), also consider what - if any - bond exists between parent and child. In re
lnvoluntarv Termination of C. WS.J..1. and KA.L.111., 839 A.2d 410, 415 (Pa. Super. 2003). The
trial court must examine the status of the bond to determine whether its termination "would destroy
an existing, necessary and beneficial relationship". In re Adoption of TB.B. 835 A.2d 387, 397
(Pa. Super. 2003).    In assessing the parental bond, the trial court is permitted to rely upon the
observations and evaluations of social workers, In re KZ.S.. 946 A.2d 753, 762-763 (Pa. Super.
2008).   In cases where there is no evidence of any bond between the parent and child, it is
reasonable to infer that no bond exists. The extent of any bond analysis depends on the
circumstances of the particular case. In re KZ.S. at 762-763.         However under 23 Pa.C.S.A.
§2511 (b), the rights of a parent shall not be terminated solely on the basis of environmental factors
such as inadequate housing, furnishings, income, clothing and medical care, if found to be beyond
the control of the parent.


Mother has consistently visited with Child over the life of this case. In fact, she has had daily
visits, more than the court-ordered five visits per week. (N.T. 10/14/16, pgs. 49, 71, 87). Foster
parent supervised the visits, and testified that Mother has a relationship with Child, but that Child
only cries a little bit when Mother has to leave. (N.T. 10/14/16, pgs. 73-75, 84). The foster parent,

                                             Page 8 of 10
who is actively working to return Child to Mother and Father, despite the child abuse conviction

and Mother's continued      denial of her role in the child abuse of the siblings, testified that Mother

has a positive    bond with Child. (N.T. 10/14/16,        pgs. 70-71, 75, 81).    This testimony     was not

credible.   According   to foster parent's testimony, Mother visits Child almost daily, and supposedly

provides all parental care that Child needs.       (N.T. 10/14/16, pgs. 71-73).   The current foster parent

does not want the kinship foster parent, an adoptive resource, to have Child.          (N.T. 10/14/16, pg.

81 ). The trial court heard credible testimony       that Child separates from Mother easily.      However,

Child has a hard time separating    from the kinship foster parent at the end of visits.    (N.T. 10/14/16,

pg. 77).    From this, the trial court properly    inferred that Child will not suffer irreparable   harm if

Mother's rights were terminated.         (N.T.    10/14/16,   pg. 46).   Child can develop    relationships

normally.    Although Child is bonded with Mother, termination           of Mother's parental rights would

not destroy a necessary    and beneficial relationship    since Mother is not able to safely parent Child.

(N.T. 10/14/16, pgs. 42-43).      Child is less than two years old, and has been in DI-IS custody for

sixteen months, the vast majority of his life. Any remaining bond with Mother is attenuated.            It is
in Child's best interest to be adopted. (N.T. 10/14/16, pgs. 42-44, 47). Child has a positive and
growing relationship with the kinship foster parent. (N.T. 10/14/16, pg. 45). Consequently, the
court did not abuse its discretion when it found that it was clearly and convincingly established
that termination of Mother's parental rights would not destroy an existing beneficial relationship.


Mother also alleges that the court erred in changing Child's permanency goal from reunification
to adoption. In a change of goal proceeding, the child's best interest must be the focus of the trial
court's determination. The child's safety and health are paramount considerations. In re A.H, 763
A.2d 873 (Pa. Super. 2000). Pennsylvania's Juvenile Act recognizes family preservation as one
of its primary purposes. In the Interest O[R.P. a 1\1inor. 957 A.2d 1205 (Pa. Super. 2008). As a
result, welfare agencies must make efforts to reunify the biological parents with their child.
Nonetheless, if those efforts fail, the agency must redirect its efforts toward placing the child in an
adoptive home.      Agencies are not required to provide services indefinitely when a parent is
unwilling or unable to apply the instructions received. In re R.T, 778 A.2d 670 (Pa. Super. 2001).
The trial court should consider the best interest of the child as it exists presently, rather than the
facts at the time of the original petition.




                                                  Page 9 of IO
At the start of this case, Mother had been involved   with OHS for years regarding her other children.
Mother gave birth to Child, but DHS did not discover this for several months, since Mother acted
to conceal Child's existence. Mother pleaded guilty to criminal child abuse of the other children,
and served time in prison,    (N.T. 10/14/16, pgs. 21-22, 30). The trial court found aggravated
circumstances as to Mother in this case. (N.T. 10/14/16, pg. 89). Mother has offered a number of
contradictory explanations of how the other children were injured, but has never admitted to her
own role. (N. T. 10/14/16, pgs. 18-19, 40, 55). She minimizes the seriousness of the abuse they
suffered. Until Mother addresses these issues directly in therapy, she will not have the capacity to
parent Child safely. (N.T. 10/14/16, pgs. 27-28). To this day, Mother still denies the abuse that
she admitted in the criminal case. (N.T. 10/14/16, pgs. 21-23, 30, 56). Her therapists have only
addressed the issues which Mother wants to address: her PTSD and the difficulties of being
imprisoned. (N.T. 10/14/16, pgs. 32-33, 59). The PCB recommended that Mother address her role
in the abuse, but Mother has not done so. (N.T. 10/14/16, pgs. 25-26). Mother visits Child almost
daily, but Child separates from her easily. (N.T. 10/14/16, pgs. 46, 84). Child has a positive and
growing relationship with the kinship foster parent, and to his siblings who live in her home. It is
in Child's best interest to be adopted. (N.T. 10/14/16, pgs. 42-45, 47). Because these facts were
clearly and convincingly established by the credible testimony of DHS's witness, including Dr.
Erica Williams, the trial court's change of permanency goal from reunification to adoption was

proper.


Conclusion:
For the aforementioned reasons, the court found that DHS met its statutory burden by clear and
convincing evidence regarding termination of Mother's parental rights pursuant to 23 Pa.C.S.A.
§251 l(a)(2), (5), (8) and (b) since it would best serve Child's emotional needs and welfare.
Changing Child's permanency goal to adoption was in his best interest.               The trial court's
termination of Mother's parental rights and change of pennanency goal to adoption was proper
and should be affirmed.


                                                        By the court,      /":            .

                                                            2:---" 91-- txc . '-· 1Y·--'---J,~

                                            Page lOoflO
                         IN THE COURT OF COMMON PLEAS
                        FOR THE COUNTY OF PHILADELPHIA
                             FAMILY COURT DIVISION

In the Interest of L.C.L., a Minor                        CP-51-DP-0000998-2015
                                                          CP-51 -AP-0000424-2016
                                                          FID: 51-FN-001103-2012

APPEAL OF: M.Z., Mother                                  3516 EDA 2016
APPEAL OF: C.J.L., Father                                3556 EDA 2016



                                         PROOF OF SERVICE

I hereby certify that this court is serving, today, December 21, 2016, the foregoing Opinion, by regular
mail, upon the following persons:

Meagan Mirtenbaum, Esq.                                   Claire Leotta, Esq.
1515 Arch Street, 16111 Floor                             12325 Academy Rd Ste 52
Philadelphia, PA 19102                                    Philadelphia, PA 19154- 1927
Counsel for DHS                                           Counsel for Mother

Barry Kassel, Esq.                                        Douglas Dolfman
Support Center for Child Advocates                        1617 JFK Blvd Suite 1660
1900 Cherry St                                            Philadelphia, PA, 19103
Philadelphia, PA 19103                                    Counsel for Father
Child Advocate
                                                          C.J.L.
                                                          7204 Tulip Street
                                                          Philadelphia, PA 19135
                                                          Father



                                                               _./
                                                                               /

                                            Turner N. Falk
                                            Law Clerk to the Hon. Joseph L. Fernandes
                                            Philadelphia Court of Common Pleas, Family Division
                                            1501 Arch Street, Room 1431
                                            Philadelphia PA 19102 T: (215) 686-2660